IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

Vv. NO, 3:14-CR-00385-S

MYREON DAE’MONE EVANS,
Defendant

Can UGn Lon Gon Gon ton oon

MEMORANDUM ADOPTING REPORT AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court referred the request for revocation of Defendant's Supervised Release to
United States Magistrate Judge Rebecca Rutherford for consideration. The Court has
received the Report and Recommendation of the United States Magistrate Judge pursuant to
its order. Defendant having waived allocution before this Court as well as his right to object
to the Report and Recommendation of the United States Magistrate Judge, the Court is of the
opinion that the findings and conclusions of the Magistrate Judge are correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the
opinion and findings of the Court. It is further ORDERED that the Defendant be committed
to the custody of the Bureau of Prisons to be imprisoned for a term of three months. No term
of Supervised Release to follow.

The Court recommends that Defendant be allowed to serve his sentence at FMC
Seagoville, ifappropriate.

SO ORDERED.

Zt
Signed the_// day of July 2019. Lal?

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

PAGE I

 
